Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
In regards to cl aim 1, none of the reference of record alone or in combination discloses or suggests a drive control method being applied to a timer controller that communicates with a plurality of source driver chips connected in parallel through a first signal line, the method comprising: 
generating a point-to-point configuration instruction that comprises n configuration data, n>2; 
sending the point-to-point configuration instruction to a first source driver chip through the first signal line, the first source driver chip being any one of the plurality of source driver chips; and 
receiving a configuration response instruction sent by the first source driver chip according to the point-to-point configuration instruction through the first signal line, the configuration response instruction comprising configuration response data for each of the n configuration data; 
wherein the point-to-point configuration instruction comprises addresses used for the n configuration data, a first indicator and a data portion, wherein the first indicator is configured to indicate whether the addresses used for the n configuration data are consecutive and the value of the first indicator is used for acquiring target addresses from the addresses used for the n configuration data, and the data portion carries the n configuration data; 
wherein when the first indicator indicates the addresses used for the n configuration data are consecutive, the addresses used for the n configuration data comprise the first address and the last address of the consecutive addresses, and the target addresses comprise a segment of consecutive addresses delimited by the first address and the last address; and when the first indicator indicates the addresses used for the n configuration data are not consecutive, the target addresses comprise the address of each of the n configuration data.
Claim 9 recites similar limitations as in claim 1.  Claims 4, 6, 8, 16, 21, 31, 33, and 34 depend from claim 1.  Claims 11, 13, 24, 26, 28, 32, and 35 depend from claim 9.  Accordingly, claims 1, 4, 6, 8, 9, 11, 13, 16, 21, 24, 26, 28, and 31-35 are allowed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIXI CHOW SIMPSON whose telephone number is (571)272-7571. The examiner can normally be reached Mon-Fri 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 517-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIXI C SIMPSON/            Primary Examiner, Art Unit 2625